MERIT DECISIONS WITHOUT OPINIONSMiscellaneous case. On respondents' motion to dismiss and motion to declare relator vexatious litigator. Motions granted. Yvette Barbara Baldwin-Nazarene *1191is found to be a vexatious litigator under S.Ct.Prac.R. 4.03(B). Baldwin-Nazarene is prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. Any request for leave shall be submitted to the clerk of this court for the court's review.Kennedy, J., concurs in granting respondents' motion to dismiss but dissents from granting respondents' motion to find relator a vexatious litigator.